Citation Nr: 0629173	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-34 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death for the period prior to the appellant's 
remarriage in May 1998.

2.  Entitlement to nonservice-connected death pension 
benefits for the period prior to the appellant's remarriage 
in May 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran (sometimes hereinafter referred to as K.H.) had 
verified active duty from August 1952 to May 1963.  The 
veteran died in November 1976; the appellant is his re-
married widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran, K.H., died in November 1976.

2.  A June 1977 RO determination denied entitlement to 
service connection for the cause of the veteran's death, and 
entitlement to nonservice-connected death pension; the 
appellant did not file a notice of disagreement.

3.  A February 1986 RO determination denied entitlement to 
service connection for the cause of the veteran's death; the 
appellant did not file a notice of disagreement.

4.  An October 1988 RO determination denied entitlement to 
nonservice-connected death pension; the appellant did not 
file a notice of disagreement.

5.  In May 1998, the appellant married another veteran B.S.; 
B.S. died in November 2000, and the appellant has been 
awarded DIC benefits based on the service of B.S.

6.  In May 2002, the appellant filed a claim to reopen 
entitlement to DIC, and death pension benefits, as a result 
of the death of the veteran, K.H.


CONCLUSIONS OF LAW

1.  The June 1977 RO determination is final.  38 U.S.C.A. 
§ 7105 (2005).

2.  The February 1986 RO determination is final.  38 U.S.C.A. 
§ 7105 (2005).

3.  The October 1988 RO determination is final.  38 U.S.C.A. 
§ 7105 (2005).

4.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is moot.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

5.  The appellant's claim of entitlement to nonservice-
connected death pension benefits is moot.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It does not appear that the underlying facts of this case are 
in dispute.  The appellant was married to the veteran at the 
time of his death in November 1976.  She subsequently filed 
claims of entitlement to service connection for the cause of 
his death and claims of entitlement to death pension 
benefits, but these claims were denied.  In this regard, the 
Board points to rating decisions in June 1977, February 1986, 
and October 1988.  Review of the claims file shows that the 
appellant did not file a timely notice of disagreement to 
initiate an appeal from any of these determinations.  
Therefore, these decisions became final.  See generally 38 
U.S.C.A. § 7105.  

In May 1998, the appellant married another veteran, B.S.  In 
November 2000, B.S. died, and the appellant was subsequently 
awarded DIC benefits based on the military service of B.S.  
It appears that she continues to receive DIC benefits to 
date.  In an October 5, 2005, letter, the appellant stressed 
that she is only seeking VA benefits for the period prior to 
her remarriage in May 1998.  Therefore, it appears that the 
Board's appellate review should be focused on entitlement to 
VA death benefits prior to May 1998.  

As noted above, prior claims by the appellant are the subject 
of final decisions.  The appellant has not claimed that clear 
and unmistakable error was involved in any of those 
determinations.  Instead, she seeks to reopen the claims 
based on new and material evidence.  38 U.S.C.A. § 5108.  The 
appellant's request to reopen her claims was received in May 
2002.  Under applicable effective date law, if the appellant 
prevails with her underlying claims for death benefits based 
on the veteran's service, then her award would be effective 
as of the date of her claim to reopen.  The effective date 
for an award of service connection is governed by 38 U.S.C.A. 
§ 5110(a), which states that unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for an increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefore.  
38 U.S.C.A. § 5110(a).  

After considering the facts of this case, the Board believes 
that the appellant's claims are rendered moot by the 
application of effective date law.  Even if the appellant's 
contentions regarding the cause of the veteran's death, 
and/or entitlement to death pension benefits, are conceded 
for the sake of argument, the effective date would be the 
date of the request to reopen in May 2002.  However, she 
remarried in 1998 and has been receiving DIC benefits based 
on the military service of another spouse, B.S.  The 
provisions of 38 C.F.R. § 3.700(b) essentially dictate that a 
surviving spouse may not receive concurrent DIC and/or 
pension based on the service of more than one veteran; this 
regulation requires an election to be made by the appellant 
as to which veteran's service the award is to be based on.  
Benefits based on the other veteran are then held in 
suspense.  

In sum, under the particular circumstances of this case 
(involving the appellant's remarriage to B.S., her subsequent 
award of DIC based on the service of B.S, and the application 
of effective date law), the appellant would be entitled to no 
additional VA benefits by virtue of a grant of entitlement to 
service connection for the cause of K.H.'s death, or 
entitlement to nonservice-connected death pension benefits 
due to the death of K.H.  In other words, even if the 
appellant were to prevail with her current claims for DIC or 
death pension based on the service of K.H., there is no 
benefit which would flow to the appellant.  In such a case, 
the Board does not have jurisdiction of the matters under 
consideration.  See Mintz v. Brown, 6 Vet. App. 277 (1994) 
(the Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).  Accordingly, the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to nonservice-connected 
death pension benefits are dismissed.  

Since the law is dispositive of the outcome of this appeal, 
it appears that the Veterans Claims Assistance Act of 2000 
and implementing regulations are not applicable.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  




ORDER

The appeal as to the issue of entitlement to service 
connection for the cause of the veteran's death is dismissed.  
The appeal as to the issue of entitlement to service 
connection for nonservice-connected death pension benefits is 
dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


